
	

113 HR 63 IH: Shiloh National Military Park Boundary Adjustment and Parker’s Crossroads Battlefield Designation Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mrs. Blackburn
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To modify the boundary of the Shiloh National Military
		  Park located in Tennessee and Mississippi, to establish Parker’s Crossroads
		  Battlefield as an affiliated area of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shiloh National Military Park Boundary
			 Adjustment and Parker’s Crossroads Battlefield Designation
			 Act.
		2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Affiliated
			 areaThe term affiliated area means the Parker’s
			 Crossroads Battlefield established as an affiliated area of the National Park
			 System under section 4.
			(2)ParkThe
			 term Park means Shiloh National Military Park, a unit of the
			 National Park System.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Areas to be added
			 to shiloh national military park
			(a)Additional
			 areasThe boundary of Shiloh National Military Park is modified
			 to include the areas that are generally depicted on the map entitled
			 Shiloh National Military Park, Proposed Boundary Adjustment,
			 numbered 304/80,011, and dated April 2012 as follows:
				(1)Fallen Timbers
			 Battlefield.
				(2)Russell House
			 Battlefield.
				(3)Davis Bridge
			 Battlefield.
				(b)Acquisition
			 authorityThe Secretary may acquire lands described in subsection
			 (a) by donation, purchase from willing sellers with donated or appropriated
			 funds, or exchange.
			(c)AdministrationAny
			 lands acquired under this section shall be administered as part of the
			 Park.
			4.Establishment of
			 affiliated area
			(a)In
			 generalParker’s Crossroads Battlefield in the State of Tennessee
			 is hereby established as an affiliated area of the National Park System.
			(b)DescriptionThe
			 affiliated area shall consist of the area generally depicted within the
			 Proposed Boundary on the map entitled Parker’s Crossroads
			 Battlefield, Proposed Boundary, numbered 903/80,073, and dated April
			 2012.
			(c)AdministrationThe
			 affiliated area shall be managed in accordance with this Act and all laws
			 generally applicable to units of the National Park System.
			(d)Management
			 entityThe City of Parkers Crossroads and the Tennessee
			 Historical Commission shall jointly be the management entity for the affiliated
			 area.
			(e)Cooperative
			 agreementsThe Secretary may provide technical assistance and
			 enter into cooperative agreements with the management entity for the purpose of
			 providing financial assistance with marketing, marking, interpretation, and
			 preservation of the affiliated area.
			(f)Limited role of
			 the secretaryNothing in this Act authorizes the Secretary to
			 acquire property at the affiliated area or to assume overall financial
			 responsibility for the operation, maintenance, or management of the affiliated
			 area.
			(g)General
			 management plan
				(1)In
			 generalThe Secretary, in consultation with the management
			 entity, shall develop a general management plan for the affiliated area. The
			 plan shall be prepared in accordance with section 12(b) of Public Law 91–383
			 (16 U.S.C. 1a–1 et seq.; commonly known as the National Park System General
			 Authorities Act).
				(2)TransmittalNot
			 later than 3 years after the date that funds are made available for this Act,
			 the Secretary shall provide a copy of the completed general management to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
				
